I dissent:
When the defendants made their application for registration under the Torrens land law, the plaintiffs had no defense thereto, nor did either of them have any defense to the action. They should not have appeared. Defendants were not seeking any relief against them, or either of them, but were seeking only the relief they eventually got by the stipulation — that is, that plaintiff should be declared to have a prior lien oil the defendants' title. I fail to see any equity which the plaintiffs bad to protect by their appearance and they should not be allowed to charge for it. In fact, the court in that action did not allow them to charge for their appearance but adjudged the cost they made to them. *Page 392